Exhibit 10.18

LOGO [g77413img1.jpg]

May 25, 2005

Mark Dacosta

16846 2nd Ave SW

Normandy Park, WA 98166

Dear Mark,

Congratulations and welcome to the Tully’s team! Please accept this letter as
confirmation of the details of our conversation regarding your employment with
Tully’s Coffee.

As we discussed, your position will be Vice President, Wholesale Operations.
Your benefits package includes an annualized salary of $100,000, with vacation,
holiday, and sick leave according to company policy, health, life and disability
insurance, Section 125 pre-tax accounts, 401(k) retirement savings plan, and a
Tully’s Card with special benefits for employees only. You will also receive a
monthly car allowance of $600. Tully’s will reimburse your cellular phone
expense either through regular expense reports or by providing you with a
company phone.

In addition to this benefits package, you are also eligible for an individual
bonus opportunity based on the performance of the Wholesale division relative to
net profit goals. If the division reaches their Fiscal 2006 net profit goal, you
will receive $5,000. For each additional $100,000 the division surpasses their
Fiscal 2006 net profit goal, you will also receive $5,000, to a cumulative total
maximum individual bonus opportunity of $25,000.

Finally, you are eligible for an additional incentive opportunity for Fiscal
2006 consisting of a cash award and a Tully’s stock option grant. As this
incentive program has only recently been approved by Tully’s Board of Directors,
the communication materials are not yet complete. You will receive information
about your Fiscal 2006 incentive opportunity under separate cover.

We value your skills and expertise and look forward to having you begin your
employment with us Tuesday, May 31, 2005.

Again, congratulations and welcome to Tully’s! We look forward to your arrival!

 

Sincerely, TULLY’S COFFEE CORPORATION

/s/ John D. Dresel

John D. Dresel

President and Chief Operating Officer

 

3100 AIRPORT WAY SOUTH  SEATTLE, WASHINGTON 98134  TELEPHONE (206) 233
2070  FACSIMILE (206) 233 2077  (800) 96 TULLY  WWW.TULLYS.COM